DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2022, has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Regarding claims 1, 3 and 4, claim 1 recites that the nonwoven fabric does not undergo calendar processing, emboss processing or spunlace processing.  Although Applicants recite support for the amendment at pages 4-5 and pages 6-8, the specification clearly indicates that calendar processing, emboss processing or spunlace processing is a post processing step. However, the scope of the claim requires that the nonwoven fabric itself has not undergone any calendar processing, emboss processing or spunlace processing, which is broader in scope than recited in the specification, which is specifically directed to a processing step after the nonwoven has been formed, as opposed to a processing step during formation of the nonwoven specifically excluded by the claim amendments.  Therefore, the limitations constitute new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as obvious over WO 2014/208671 to Sasaki (with US Pub. No. 2016/0145782 cited as the English equivalent).
Regarding claims 1, 3 and 4, Sasaki teaches a flame retardant nonwoven fabric made of fibers mainly composed of amorphous polyetherimide having a melt viscosity of 330°C and an average fiber diameter from 1 to 10 µm (Sasaki, Abstract).  Sasaki teaches that amorphous 2 (Id., paragraphs 0025, 0026).  Note that the thicknesses and basis weights disclosed by Sasaki equal densities within the claimed range.  Sasaki teaches thermally fusing some or all of amorphous polyetherimide fibers in a separate embodiment (Id., paragraphs 0008, 0031).  Sasaki teaches that a high fusion temperature results in decomposing a polymer during fusion (Id., paragraph 0017).
Regarding the claimed proportion of parts with a density exceeding 0.4 g/cm3 and the claimed fiber fusion ratio and the average area of the fused parts, as set forth above, Sasaki teaches thermally fusing some or all of amorphous polyetherimide fibers in a separate embodiment.  Additionally, Sasaki teaches a substantially similar and overlapping density, and vertical strength as claimed.  Therefore, the resulting fabric comprises a substantially similar structure and properties as claimed.  Additionally, since Sasaki teaches an exemplary average fiber diameter of 2.2 µm (Sasaki, Example 1), and since suggests thermally fusing some of the fibers and the desirable properties resulting from the fabric such that the fabric comprises the properties set forth above, it is reasonable for one of ordinary skill in the art to expect that the area where the fibers are fused would reasonably correlate to the collective average fiber diameter of the fibers fused.  Additionally, note that Sasaki teaches that a condition for heating the nonwoven fabric is not particularly restricted (Sasaki, paragraph 0031).  Therefore, Sasaki does not appear to require the processes specifically excluded by the claimed invention.  Additionally, based on the parameters set forth in the prior art, and the teaching that some or all of the fibers are fused, one of ordinary skill could reasonably determine the amount of fusing and the degree of fusing, in order to arrive at the properties desired by the prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fabric of Sasaki, and adjusting and varying the amount of bonding, including the average area of the parts fused, such as within the claimed ranges, motivated by the desire of forming a conventional fabric which comprises the desired level of bonding while maintaining the properties, such as density and vertical strength, as set forth in the totality of the teachings of Sasaki.  

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as obvious over WO 2014/208671 to Sasaki (with US Pub. No. 2016/0145782 cited as the English equivalent) in view of USPN 3,575,752 to Carpenter and US Pub. No. 2010/0317248 to Chang.
Regarding claims 1, 3 and 4, Sasaki appears to render obvious the claimed average area of the parts fused and the fiber fusion ratio.  Alternatively, as set forth above, Sasaki teaches thermally fusing some or all of amorphous polyetherimide fibers in a separate embodiment, wherein the fabric comprises a substantially similar and overlapping density, and vertical strength as claimed.  
Regarding the average area of the parts fused, as set forth above, Sasaki teaches an exemplary average fiber diameter of 2.2 µm.  Additionally, Carpenter teaches a self-bonded nonwoven fibrous sheet made by disposing at least partially thermoplastic, oriented fibrous 
As shown in at least Fig. 2, the diameter of the fibers is substantially preserved at the crossover bonds 3, while substantially preserving the orientation level.  Additionally, it is reasonable for one of ordinary skill in the art to expect that the area where the fibers are fused would reasonably correlate to the collective average fiber diameter of the fibers fused.  Additionally, based on the parameters set forth in the prior art, and the teaching that some or all of the fibers are fused, one of ordinary skill could reasonably determine the amount of fusing in order to arrive at the properties desired by the prior art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fabric of Sasaki, and adjusting and varying the fusion bonding at the crossover points of the 2.2 µm diameter fibers while substantially preserving the orientation level, such as providing an average area of the parts fused as claimed, as suggested by Carpenter, motivated by the desire of forming a conventional 
Regarding the fiber fusion rate, Chang teaches fabrics including a low-melting fiber and a flame retardant fiber (Chang, Abstract, paragraphs 0012-0020).  Chang teaches that “fabrics” refers to all fabrics including non-woven fabrics and laminated fabrics and webs (Id., paragraph 0030).  Chang teaches that the low-melting fiber has a fusion rate of 30 to 100% (Id., paragraph 0012), wherein the fusion rate is a measure of the stiffness or shape stability of the fabric imparted when the low-melting fiber is fused to the other fiber (Id., paragraph 0038).  Chang teaches that the fabric has physical properties, shape stability, inherent flexibility, and can be rolled (Id., paragraph 0043).
Although Chang primarily teaches woven fabrics, Chang also clearly indicates that “fabrics” include non-woven fabrics, laminated fabrics and webs.  Therefore, one of ordinary skill would clearly associate the structure and benefits set forth in Chang with such fabrics.  Additionally, Chang establishes that the fiber fusion rate, including rates that overlap with the claimed ranges, predictably influence the stiffness or shape stability of the fabric, which includes uses where the fabric comprises flame retardant fibers and properties.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fabric of the prior art combination, and adjusting and varying the fiber fusion rate of the fibers, such as within the claimed ranges, as taught by Chang, motivated by the desire of forming a conventional fabric which comprises a fiber fusion rate known in the art as being predictably suitable for fabrics, where physical properties, shape stability, inherent flexibility, and capability of being rolled are desired.



Response to Arguments
Applicant’s arguments filed January 27, 2022, have been fully considered but they are not persuasive.  Applicant argues that the omission of the claimed processing limitations would not be obvious in view of the prior art combination.  Examiner respectfully disagrees.  Sasaki establishes a substantially similar amorphous polyetherimide nonwoven fabric having a substantially similar and overlapping strength in a vertical direction and density as claimed.  Sasaki teaches thermally fusing some or all of amorphous polyetherimide fibers. Additionally, Sasaki does not appear to require the processes specifically excluded by the claimed invention, and it would have been within the level of ordinary skill to form the invention of Sasaki with the claimed properties with the desired level and manner of bonding.  Additionally, the claimed processes do not appear to be a critical feature of the invention of Sasaki.  Note that Sasaki teaches that a condition for heating the nonwoven fabric is not particularly restricted (Sasaki, paragraph 0031).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786